DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 20, in the reply filed on 2/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/22.  Please note that although the remarks section in the Applicant Arguments/Remarks Made in an Amendment filed 2/10/22 recites the phrase “with traverse”, there is no argument presented as to what errors exist in the restriction requirement.  Therefore, as noted above, the election has been treated as an election without traverse.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Please note that claims 1 and 20 appear to be duplicates other than the preambles referring to a device in claim 1 and a system in claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite an input power component, a system supply component, an inductive charger component, and a direct charger component; however, it is unclear as to what would be included or excluded from the term component.  For example, it is unclear whether or not the “component” is just a part of the device/term preceding it, or if that component would be the entire device.  Additionally, the general description in the claims concerning the node connections makes it unclear whether or not the term “coupled” includes direct coupling or indirect coupling (i.e. whether or not other circuit elements can be included between those connections).  This lack of clarity is further compounded due to multiple lack of antecedent basis issues throughout the claims as noted below.  
Claims 2-9 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.
Claims 1 and 20 recite the limitation "the input component" in line 4, “the system component” in lines 4-5 and again in lines 6-7, “the inductive charger” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Please note that the input component appears to be previously referred to as an input power component, the system component appears to be previously referred to as a system supply component, and the inductive charger appears to be previously referred to as an inductive charger component.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (US 2019/0341796).
With respect to claim 1, Gu discloses a device comprising: an input power component (para 0045-0049, also see 112 in Fig. 1); a system supply component (para 0045, 0049, and 
With respect to claim 2, Gu discloses the device of claim 1, wherein an input node of the inductive charger component and an input node of the direct charger component are operatively coupled to an output node of the input power component at a first device node (0045, 0047, and 0049-0054, also see 112, 110, and 140 in Fig. 1 as well as the circuit layout of Fig. 2 and 7).
With respect to claim 3, Gu discloses the device of claim 1, wherein an input node of the inductive charger component is operatively coupled to an output node of the input component at a first device node, and an input node of the direct charger component is operatively coupled to an inductor node of the inductive charger at a second node (para 0045, 0047, 0049, 0051, and 0054, also see 112, 110, 120, and 140 in Fig. 1 as well as 110 in Fig. 2 and 7, and 120 in Fig. 5 and 7).
With respect to claim 4, Gu discloses the device of claim 1, wherein a first output of the direct charger component is operatively coupled to a battery component at a third device node (para 0045, 0049, and 0054, also see 110 and 150 in Fig. 1 as well as 150 in Fig. 7).
With respect to claim 5, Gu discloses the device of claim 4, wherein a second output node of the direct charger component is operatively coupled at a fourth device node to an 
With respect to claim 6, Gu discloses the device of claim 5, wherein the direct charger component comprises a bypass output switch operatively coupling the third device node to the fourth device node (para 0045, 0047, and 0049-0050).
With respect to claim 7, Gu discloses the device of claim 4, wherein the direct charger component comprises a bypass input switch operatively coupling the third device node to an output node of the input power component at a first device node (para 0045, 0047, 0049, and 0050-0054).
With respect to claim 8, Gu discloses the device of claim 4, wherein the direct charger component comprises a bypass input switch operatively coupling the third device node to an input node of the inductive charger component at a first device node (para 0045, 0047, 0049, and 0050-0054).
With respect to claim 9, Gu discloses the device of claim 1, wherein the inductive charger comprises at least one of a buck charger and a buck-boost charger (para 0007-0013 and 0049).
With respect to claim 20, Gu discloses a system comprising: an input power component (para 0045-0049, also see 112 in Fig. 1); a system supply component (para 0045, 0049, and 0066, also see 150 and 130 in Fig. 1); an inductive charger component operatively coupled to the input component and the system component (para 0045, 0047, 0049, and 0053-0054, also see 120 in Fig. 1 and 7); and a direct charger component operatively coupled to the inductive .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 2020/0119581), Kim (US 2014/0009120), Horii (US 2017/0033581), and Chen (US 2021/0265842).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.P./Examiner, Art Unit 2859              

/EDWARD TSO/Primary Examiner, Art Unit 2859